Citation Nr: 0912580	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  03-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Portland, Oregon


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

2. Entitlement to a compensable rating for bilateral hearing 
loss.

3. Entitlement to a compensable rating for an upper left 
clavicle scar, status post removal of basal cell carcinoma 
(BCC).

4. Entitlement to a compensable rating for an upper anterior 
left arm scar, status post removal of BCC.

5. Entitlement to a compensable rating for a posterior left 
shoulder scar, status post removal of BCC.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1979 to August 1999.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from November 
2001 and March 2002 rating decisions by the Portland RO that 
granted service connection for lumbosacral strain (rated 10 
percent), bilateral hearing loss (0 percent), and scars on 
the upper left clavicle, upper anterior left arm, and 
posterior left shoulder (0 percent, each).  In July 2003, the 
Veteran requested a videoconference hearing; he failed to 
appear for such hearing scheduled in April 2006.  In July 
2006, the case was remanded for additional development.

In a statement received in August 2006, the Veteran appears 
to be claiming secondary service connection for a bilateral 
knee disability, and in a release for medical records from 
Frankford Hospital also received in August 2006, he referred 
to disability due to personal assault in 1984 (noting that he 
was a civilian, but it was while he was on active duty per 
his DD-Form 214).  These matters are referred to the RO for 
clarification and any appropriate action.

The matters of the ratings for lumbosacral strain and for 
upper left clavicle, upper anterior left arm, and posterior 
left shoulder scars are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran if any action is required on his part.


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level I in either ear.

CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the November 2001 rating decision that is on appeal 
granted service connection for bilateral hearing loss, and 
assigned a rating for the disability and an effective date 
for the award, statutory notice had served its purpose and 
its application was no longer required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2003 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating, and a December 2008 supplemental SOC (SSOC) 
readjudicated the matter after additional development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  A July 2006 letter also provided 
him with general disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in 
the process.  He has not alleged that notice in this case was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 
137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
issues").

The Veteran's service treatment records (STRs) are associated 
with his claims file.   VA has secured all available 
pertinent postservice records identified.  The Veteran has 
not identified any evidence pertinent to this matter that 
remains.  He has been afforded a VA examination.  (He failed 
to report for two later scheduled examinations.)  VA's duty 
to assist is met.  

II. Legal Criteria, Factual Background, and Analysis

In general, disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. § 
4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. § 
4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating to be assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
With an initial rating assigned following a grant of service 
connection, as here, separate ratings may be assigned for 
separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In the instant 
case, the only audiometry (during the appeal period) of 
record suitable for rating purposes is from an October 2000 
VA audiological evaluation, and there is no evidentiary basis 
for "staged" ratings.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the 
disability shall be rated based on the evidence of record. 38 
C.F.R. § 3.655(b).

On October 2000 VA ear examination, the Veteran reported his 
hearing loss had been gradual, and that he was issued hearing 
aids prior to separation from service.  

On October 2000 VA audiological evaluation, audiometry 
revealed that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
45
60
LEFT
25
25
25
35
60

The average puretone thresholds were 39 decibels, right ear 
and 36 decibels, left ear.  Speech audiometry revealed 
recognition ability of 100 percent in each ear.  

The Veteran has submitted a copy of a May 2003 audiogram 
(which has not been converted to numerical values, is not 
shown to have been conducted under the controlled 
circumstances required by regulation, and is not suitable for 
rating purposes).  
In an August 2006 statement, the Veteran reported his hearing 
had not worsened since 1999.

The Veteran failed to report for VA examinations scheduled in 
April and October 2008.

The only audiometry during the appeal period suitable for 
rating purposes is that on October 2000 evaluation, when 
average puretone thresholds were 39 decibels, right ear and 
36 decibels, left ear.  Discrimination was 100 percent 
correct in each ear.  Under Table VI, such hearing acuity 
constitutes Level I hearing in each ear, which, under 38 
C.F.R. § 4.85, Table VII, warrants a noncompensable rating 
under Code 6100.  The audiometry does not show an exceptional 
pattern of hearing that would warrant rating the disability 
under the alternate criteria in Table VIA.  As the Veteran 
failed to report when he was subsequently scheduled for 
audiological evaluations, the rating must be based on what is 
shown in the record.  See 38 C.F.R. § 3.655(b).  On review of 
the record the Board found no factors (hospitalizations, 
marked interference with employability, e.g.) that would 
suggest that regular schedular criteria are inadequate, and 
warrant referral for extraschedular consideration.

Accordingly, a preponderance of the evidence is against the 
Veteran's claim; a compensable rating for bilateral hearing 
loss is not warranted at any time during the appeal period.


ORDER

A compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that (as was noted in the June 2008 deferred 
rating decision) the case has not been fully developed 
pursuant to the July 2006 remand instructions with respect to 
the remaining issues.  In August 2006, the Veteran submitted 
authorization forms for VA to secure records of treatment he 
received for these disabilities since August 1999.  There 
record does not reflect an attempt by the RO to secure such 
evidence.  [The Veteran has submitted a few treatment records 
from 2001 and a 2003 record; there is no reason to assume 
that these represent the complete records of treatment 
sought.]  A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notably, as the Veteran failed to report for VA examinations 
scheduled in April and October 2008, treatment records that 
adequately reflect the status of the disabilities at issue 
would be the basis for the rating assigned.  See 38 C.F.R. 
§  3.655(b).  Consequently, the identified  records must be 
secured; if updated authorizations are required, it is the 
Veteran's obligation to provide them.  

Under 38 C.F.R. § 3.158(a), when evidence requested in 
connection with an original claim is not furnished within one 
year of the request, the claim will be considered abandoned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the complete records of 
treatment the Veteran received for his 
lumbosacral spine and scar (skin) 
disabilities from Dr. K. Y., Dr. G. L., 
Bend Memorial Clinic, Dr. D., Dr. W., and 
his physical therapist.  If the Veteran's 
assistance (by furnishing updated 
authorization forms or more identifying 
information) is needed, he must provide 
such assistance.  In conjunction with 
this development, he should be reminded 
of the provisions of 38 C.F.R. § 3.158 
(a).

2.  The RO should arrange for any further 
development suggested by the response to 
#1; then the RO should re-adjudicate 
these claims.  If any of these claims 
remains denied, the RO should issue an 
appropriate SSOC, and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

